Citation Nr: 1817645	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-06 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for depressive disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. C. Birder, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1996 to June 1997.

This appeal comes before the Board of Veterans' Appeals from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record. At that time, the record was held open for 30 days to allow the Veteran time to submit additional evidence; however, no additional evidence was submitted.  


FINDINGS OF FACT

1.  The most probative evidence indicates the Veteran's right ear hearing loss disability is not related to service.

2.  The most probative evidence indicates the Veteran's currently diagnosed depressive disorder was not shown in service or for many years thereafter, and        is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for right ear hearing loss have not been met.  See 38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for establishing service connection for a depressive disorder have not been met.  See 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,    1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.      § 3.303.  Evidence of continuity of symptomatology from the time of service until    the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, including sensorineural hearing loss or a psychosis, become manifest to     a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.         38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

      Right Ear Hearing Loss

For VA compensation purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing      a 'disability' at that time, he or she may nevertheless establish service connection     for a current hearing disability by submitting evidence that the current disability       is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Veteran asserts that his right ear hearing loss is a result of in-service noise exposure.  During the November 2016 Board hearing, the Veteran testified that     he was exposed to noise in service during marksman training; however, he did      not recall any particular experience or incident with an extreme noise.  The Veteran's military occupational specialty (MOS) was Avenger crew member.        He also testified that he first began to notice right ear hearing difficulty shortly   after discharge from service when he started asking others to repeat themselves     and speak louder.  He further testified he had his hearing tested by VA a couple      of years later.  

As an initial matter, the Board acknowledges that the Veteran has a currently diagnosed right ear hearing loss disability as defined by 38 C.F.R. § 3.385, as shown by the April 2013 VA examination.  The findings on examination for the right ear were 50, 40, 15, 20 and 15 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  See 38 C.F.R. § 3.385. Thus, the question becomes whether     the condition is related to service. 

The Veteran's service treatment records (STRs) include a June 1996 pre-service audiogram that revealed pure tone thresholds in the right ear of 35, 25, 5, 5 and         0 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  It also noted hearing loss in the summary of defects. In a June 1996 Report of Medical History, the Veteran self-reported he had no hearing loss, and a September 1996 enlistment examination noted no issues with his ears.  The June 1997 separation audiogram revealed pure tone thresholds in the right ear of 35, 30, 10, 5 and 0 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, respectively; noted a clinical evaluation of 'normal' for ears; and in the summary of defects reported the Veteran as healthy.  While the entrance and separation audiogram findings do indicate some hearing loss, they do not indicate hearing loss above the thresholds that constitute a disability for VA purpose under 38 C.F.R. § 3.385. Besides the entrance and         exit examinations, the Veteran's STRs do not indicate any complaints of or treatment for hearing loss.   

Post-service, the first evidence of record showing right ear hearing loss disability is the April 2013 VA examination.  VA treatment records in September 2013 indicate the Veteran reported first noticing hearing difficulties in the past 3 years. 

As a right ear hearing loss disability in accordance with 38 C.F.R. § 3.385 was     not shown in service or for many years thereafter, competent evidence linking the current right ear hearing loss disability with service is needed to support the claim.  However, the only medical opinion addressing the question is against the claim.  

Following an in-person examination of the Veteran in April 2013 and review of    the claims file, the VA audiologist opined that the Veteran's right ear hearing loss    is less likely as not related to military service.  The examiner reasoned that the Veteran had hearing within normal limits (for VA purposes) in the right ear with   no change at separation in a noise range frequency.  He noted there was a mild    shift in hearing in the right ear in the low frequencies; however, this range is not consistent with noise induced hearing loss. The examiner further noted that any pre-existing hearing loss of the right ear was not aggravated beyond normal progression in military service, again noting that the Veteran had normal hearing in the right ear with no change at the time of separation in a noise range frequency, and while there was a mild shift in hearing in the right ear in the low frequencies, this range is       not consistent with noise induced hearing loss.  There is no medical opinion to       the contrary. 

In support of his claim, the Veteran submitted two articles.  The first was an overview of sensorineural hearing loss and the second an overview of threshold shifts.  The articles are general descriptions of the topics and not specific to the Veteran, his medical situation or personal history.  They also do not address the medical nexus between the Veteran's in-service acoustic trauma and his current hearing loss.  As such, neither article is afforded probative weight.  

Furthermore, to the extent the Veteran has asserted hearing problems in service and a worsening since service, the Board finds these lay statements less persuasive than the medical evidence of record.  As noted above, in April 2013 the Veteran reported first noticing hearing difficulties in the past three years, and right ear hearing loss was not documented until April 2013, 15 years after discharge.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weight against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

While the Veteran believes his current right ear hearing loss disability is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). In this regard, the diagnosis and etiology of hearing loss are matters    that require expertise to determine. Thus, the opinion of the Veteran regarding the etiology of his right ear hearing loss is not competent medical evidence. The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

In sum, the preponderance of the probative evidence is against finding that the Veteran's current right ear hearing disability is related to military service, and service connection is denied.   

      Depressive Disorder

The Veteran is seeking service connection for depression. Specifically, at the November 2016 Board hearing, the Veteran testified that events in service, especially when he was prescribed Prozac, are an indication of the early onset         of major depressive disorder.  He stated that boot camp and training were too    much for him and caused a mental collapse and that when he received mental    health treatment in April 1997 he was misdiagnosed with "personality disorder," rather than depression, stating that personality disorder is the diagnosis the military uses to get people out of service, and that he has suffered from this condition since service.  He further testified that his first mental health evaluation post-service was at a VA medical clinic about three years before the Board hearing.  He stated that he did not take Prozac after discharge or receive mental health treatment until 15 years after discharge, that he received counseling at a free health clinic but stopped going, and that when he later received treatment at the VA medical facility, he was told to apply for VA compensation.  The Veteran testified the free clinic would not have any records relevant to his claim for depression. 

As an initial matter, the Board notes that the Veteran was diagnosed in April 2013 with depressive disorder, not otherwise specified (NOS).  Thus, the first criterion     for establishing service connection, a current disability, has been met. The remaining question is whether the Veteran's depressive disorder is related to service.  On this question, the Board finds the preponderance of the competent and probative evidence is against the claim.

The Veteran's STRs include a March 1997 mental health treatment record noting the Veteran's report that, despite having slept nine hours, he felt fatigue and tiredness    and has felt this way since tenth grade; the record also notes the Veteran generally appeared healthy.  An April 1997 treatment record indicates the Veteran was feeling frustrated and irritated by his Sergeant and felt singled out, causing irritability and stress.  However, the physician specifically noted the Veteran was not clinically depressed and provided a provisional diagnosis of personality disorder NOS, opining that the Veteran's difficulties stem from his "interpersonal style."  The Veteran was provided a trial prescription of Prozac for mood stabilization. A June 1997 separation examination noted the Veteran's psychiatric evaluation was normal, and a Report       of Medical History noted the Veteran denying problems with sleep, depression, excessive worry and nervous trouble.

Post-service, the first medical evidence of record showing complaints of depression is a VA treatment record dated in January 2013, wherein the Veteran noted that he sleeps a lot and does not seem to enjoy life, for the past three years.  During the April 2013 VA examination, the Veteran was diagnosed by a VA clinical psychologist with depressive disorder, NOS. 

As the Veteran's in service symptoms were provisionally diagnosed as a personality disorder and he was found not to have a diagnosis of depression, competent evidence linking the currently diagnosed depression with service is needed to support the claim. However, the only opinion addressing this matter is against the claim.

In this regard, in the April 2013 VA examination report, the VA psychologist opined that the Veteran's current mood problem is entirely unrelated to the brief issue he had in the military.  After reviewing the claims file and the Veteran's medical history, the VA psychologist noted the Veteran was not diagnosed with depression in the military, that the issue the Veteran had in service was either due  to situational stress related to the Sergeant or to the Veteran's own "interpersonal style," and that some of the Veteran's current depressive symptoms, such as fatigue and depressed mood, were likely related to his current life stresses of myotonic muscular dystrophy, unemployment and financial problems.  The VA psychologist further noted the Veteran has only one diagnosed mental disorder and noted the Veteran did not seek treatment post-service until fifteen years after discharge.  Further, he opined that the significant fatigue the Veteran sometimes feels may       be more related to his physical health condition than due to any significantly low mood.

To the extent that the Veteran has reported his depression began in service and continued since, the Board finds the assertion is not persuasive. Although the Veteran's STRs contain complaints of fatigue and irritability, the Veteran was       not diagnosed with a depressive disorder in service. In April 1997, the physician explicitly rejected a diagnosis of clinical depression and provided a provisional 
diagnosis of personality disorder NOS. Further, the Veteran's separation examination noted the Veteran was not depressed and his psychiatric evaluation was normal. Moreover, he specifically denied problems with sleep, depression, excessive worry and nervous trouble on his Report of Medical History. Additionally, he did not seek further mental health treatment until January 2013, fifteen years after service, at which time he noted symptoms of approximately three years duration. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date      on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

Additionally, while the Veteran believes his currently diagnosed depressive disorder was misdiagnosed in service and that the current condition is related to service, the Veteran, as a lay person, has not shown he has specialized training sufficient to render such an opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007) (lay person is competent to testify as to symptoms but not to provide medical diagnosis).  The diagnosis and etiology of psychiatric disorders are matters that require medical testing and expertise to determine.  Thus, the Veteran's opinion as to the diagnosis of his symptoms in service and etiology of his current depressive disorder is not competent medical evidence. The Board finds the opinion of the    VA examiner to be significantly more probative than the Veteran's lay assertions.  There is no medical opinion to the contrary.

In sum, the probative evidence of record does not link the Veteran's current depressive disorder to his military service.  Absent such a nexus, service connection for a depressive disorder, to include major depressive disorder, cannot be established.  




As a final matter, although the Veteran was diagnosed with a personality disorder    in service, personality disorders are not disabilities for VA compensation purposes. See 38 C.F.R. § 3.303(c) ("personality disorders . . . are not diseases or injuries within the meaning of applicable legislation"); see also 38 C.F.R. §§ 4.9, 4.127. 

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Service connection for right ear hearing loss is denied.

Service connection for depressive disorder is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


